Citation Nr: 0206681	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  01-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an earlier effective date prior to 
December 10, 1998 for the award of service connection for 
bilateral flat feet with valgus.  

2.  Entitlement to service connection for a chronic ankle 
disorder as secondary to service-connected bilateral flat 
feet with valgus.

3.  Entitlement to service connection for bilateral knee 
disorder as secondary to service-connected bilateral flat 
feet with valgus.  

4.  Entitlement to service connection for bilateral hip 
disorder as secondary to service-connected bilateral flat 
feet with valgus.

5.  Entitlement to service connection for back pain as 
secondary to service-connected bilateral flat feet with 
valgus.

6.  Entitlement to service connection for a mental disorder.

7.  Entitlement to an increased evaluation for service-
connected bilateral pes planus with valgus, currently 
evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

Issues numbered two through seven will be addressed in the 
remand portion of the decision.  


FINDINGS OF FACT

1  Notice of the RO's decision denying the veteran's claim of 
entitlement to an earlier effective date prior to December 
10, 1998 for the award of service connection for bilateral 
flat feet with valgus was sent to the veteran on January 18, 
2000, and after receipt of a timely notice of disagreement, 
the RO sent a statement of the case (SOC) on May 14, 2001, 
with a cover letter describing the appellate process.
2.  The veteran was required to submit a substantive appeal 
within one year of notice of the decision denying his claim, 
or within 60 days of notice of the statement of the case.

3.  The earliest document that can be construed as a 
substantive appeal of his claim of entitlement to an earlier 
effective date prior to December 10, 1998, for the award of 
service connection for bilateral flat feet with valgus was 
dated August 29, 2001 and received by VA on September 12, 
2001.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal from 
the RO's denial of an earlier effective date prior to 
December 10, 1998 for the award of service connection for 
bilateral flat feet with valgus.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 20.202, 20.301(a), 20.302(b), 
20.305, 20.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely notice of disagreement in 
writing and, after a SOC has been furnished, a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202. A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the rating decision that is being appealed, whichever time 
period ends later. 66 Fed. Reg. 50318, 50319 (Oct. 3, 2001) 
(to be codified at 38 C.F.R. § 20.302(b)(2).  The date of 
mailing the letter that notifies the veteran of the rating 
decision determination will be presumed to be the same as the 
date of that letter for the purposes of determining whether 
an appeal has been timely filed. 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  Notice means written notification sent 
to the claimant at his or her latest address of record. 38 
C.F.R. § 3.1(q) (2001).  The Board also notes that either the 
veteran or his representative may file a substantive appeal. 
38 C.F.R. § 20.301(a).  Additionally, VA regulations provide 
that, absent evidence of a postmark, it is presumed that any 
written document required to be "filed within a specified 
period of time", which includes a notice of disagreement or 
substantive appeal, was mailed 5 days prior to the actual 
receipt of the document by the RO, excluding Saturdays, 
Sundays, and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306

In December 1998 the RO received VA Form 21-4138 from the 
veteran requesting entitlement to service connection for his 
feet on the basis of aggravation during service. 

The RO issued a rating decision in December 1999 which 
granted service connection for bilateral flat feet with 
valgus and assigned a 50 percent disability evaluation, 
effective from December 10, 1998.  A copy of this rating 
decision was sent to the veteran on January 18, 2000.

In July 2000, the RO received a notice of disagreement from 
the veteran stating that he disagreed with the effective date 
of December 10, 1998 for the award of service connection for 
bilateral flat feet with valgus. 

On May 14, 2001, the RO issued a Statement of the Case (SOC) 
SOC on the issue of entitlement to an earlier effective date 
prior to December 10, 1998 for the award of service 
connection for bilateral flat feet with valgus and the 
veteran was notified that same month.  A cover letter 
accompanying the SOC informed the veteran that he had 60 days 
from the date of mailing of the SOC, or the remainder of the 
one-year period from the date of mailing of the notification 
of the rating decision that is being appealed, whichever time 
period ended later, to file his appeal.

On September 12, 2001, the RO received the veteran's VA Form 
9, which clearly indicated that the veteran was appealing the 
issue of entitlement to an earlier effective date prior to 
December 10, 1998 for the award of service connection for 
bilateral flat feet with valgus.  In November 2001, the RO 
received a written argument, submitted by the veteran's 
representative, addressing the aforementioned issue. 

In January 2002, the Board sent the veteran a letter which 
informed him that his VA Form 9, dated August 29, 2001, may 
have been untimely with regard to the issue of entitlement to 
an earlier effective date prior to December 10, 1998 for the 
award of service connection for bilateral flat feet with 
valgus.  The letter notified the veteran of the steps 
involved in the appeal process and how the evidence shows the 
steps were not completed in a timely manner.  The veteran and 
his representative were also notified that they had 60 days 
to submit evidence or to provide a statement that explains 
why the substantive appeal was timely.  In a letter from the 
veteran to the Board, dated in February 2002, the veteran 
requested an extension of time to respond to the Board's 
January 2002 letter.  In a letter to the veteran, dated March 
5, 2002, the Board granted the veteran an additional thirty 
days to respond to the Board's January 2002 letter.  

Thereafter, in March 2002, the veteran submitted a written 
statement to the RO, wherein he argued that the award of 
service connection for bilateral flat feet with valgus should 
be earlier than December 10, 1998.  The veteran also 
submitted copies of news transcripts, which discussed 
veterans whose service medical records had been lost, 
duplicate copies of letters from the veteran to his family 
during active service, duplicate copies of letters and rating 
decisions from the RO to the veteran, dated in January and 
February 2000, duplicate copies of a private medical report, 
dated in April 2000, a duplicate copy of a September 2000 VA 
examination report, and a duplicate copy of a written 
statement from the veteran to the RO, dated in October 2000, 
wherein he requested a new VA examination.  In addition, the 
veteran's representative submitted written arguments, dated 
in April and June 2002, which listed the issue of entitlement 
to an earlier effective date prior to December 10, 1998 for 
the award of service connection for bilateral flat feet with 
valgus on the title page.  However, none of the submitted 
arguments, documents or medical reports, submitted by the 
veteran and his representative, provide any rationale or 
discussion as to why they think the veteran's VA Form 9, 
dated August 29, 2001 and received by VA on September 12, 
2001, was filed on time or provided any evidence to show that 
it was filed on time as requested by the Board in its January 
2002 letter to the veteran.  

Based on the evidence of record, the Board finds that the 
appellant has not submitted a timely substantive appeal with 
regard to the RO's denial of an earlier effective date prior 
to December 10, 1998 for the award of service connection for 
bilateral flat feet with valgus.


ORDER

The veteran has not submitted a timely substantive appeal 
with respect to the RO's denial of an earlier effective date 
prior to December 10, 1998 for the award of service 
connection for bilateral flat feet with valgus; this appeal 
is dismissed.


REMAND

The Board notes that the claims of entitlement to service 
connection for a chronic ankle disorder, bilateral knee 
disorder, bilateral hip disorder and back pain as secondary 
to service-connected bilateral flat feet with valgus were 
denied by the RO in a March 2000 rating decision.  A notice 
of disagreement with that decision was received by the RO in 
April 2000.  In addition, in a May 2001 rating decision, the 
RO denied entitlement to service connection for a mental 
disorder and continued a 50 percent disability rating 
assigned to the service-connected bilateral flat feet with 
valgus.  The veteran's representative filed a notice of 
disagreement with respect to that decision in April 2002.  
However, the RO has not issued a statement of the case 
addressing any of these issues.  As the filing of a notice of 
disagreement places a claim in appellate status, the United 
States Court of Appeals for Veterans Claims has held that the 
RO's failure to issue a statement of the case constitutes a 
procedural defect requiring remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999)

Accordingly, these issues are REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for a 
chronic ankle disorder, bilateral knee 
disorder, bilateral hip disorder and back 
pain as secondary to service-connected 
bilateral flat feet with valgus, 
entitlement to service connection for a 
mental disorder, and entitlement to an 
increased evaluation for service-
connected bilateral flat feet with 
valgus, currently evaluated as 50 percent 
disabling.  The veteran should also be 
informed of the requirements to perfect 
his appeal with respect to these issues.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



